233 F.2d 697
98 U.S.App.D.C. 206
Charlotte L. MURPHEY, Appellant,v.Douglas McKAY, Secretary of the Interior, Herbert R. Lewis,Richland Oil Development Company, Appellees.
No. 12913.
United States Court of Appeals District of Columbia Circuit.
Argued March 21, 1956.Decided May 10, 1956.Petition for Rehearing Denied June 12, 1956.

[98 U.S.App.D.C. 207] Mr. William A. Gallagher, Washington, D.C., with whom Messrs. John F. Deeds and James E. Shifflette, Washington, D.C., were on the brief, for appellant.
Mr. S. Billingsley Hill, Atty., Department of Justice, for appellee Douglas McKay.  Mr. Roger P. Marquis, Atty., Department of Justice, also entered an appearance for appellee Douglas Mckay.
Mr. Robert S. Tarnay, Washington, D.C., for appellee Herbert R. Lewis.
Before EDGERTON, Chief Judge, and WILBUR K. MILLER and DANAHER, Circuit Judges.
PER CURIAM.


1
Under the non-competitive lease provision of the Mineral Leasing Act of 1920, as amended in 1946, 30 U.S.C.A. § 226, the record titleholder of a five-year oil and gas lease on public lands issued thereunder is entitled to a single extension thereof for a period of five years, provided he files an application therefor within 90 days before the expiration of the initial term.


2
Herbert R. Lewis was the record titleholder of a five-year non-competitive oil and gas lease on 1,998.56 acres of public land in Wyoming, which became effective February 1, 1947, and expired by its terms with January 31, 1952.  An application for a five-year extension of the Lewis lease was filed January 28, 1952, by Richland Oil Development Company, by E. J. Preston, vice president, and a check was tendered to cover the annual rental.  On the same day the Department returned Richland's check, advising that it could not consider the application because the lease was in the name of Herbert R. Lewis and that only the record titleholder of a lease may apply for its extension.  Later, when it became convinced that Preston had acted in behalf of Lewis, Richland's president, the Department granted the extension.


3
On February 1, 1952, Charlotte L. Murphey applied for a lease on 2,318.56 acres in Wyoming, which included the land covered by the Lewis lease.  After her application had been finally rejected as to the Lewis acreage, Charlotte, L. Murphey filed this suit in the United States District Court for the District of Columbia against Douglas McKay, Secretary of the Interior, Herbert R. Lewis, and Richland Oil Development Company.  She sought a mandatory injunction requiring the Secretary to issue a lease to her on the entire 2,318.56 acres.  She claimed she was the first qualified applicant therefor and that the Secretary had improperly extended the Lewis lease as neither he nor his qualified agent or attorney in fact had made timely application [98 U.S.App.D.C. 208]  for extension.  On cross-motions for summary judgment, the District Court dismissed the complaint, finding there was no genuine issue as to any material fact and that the plaintiff was entitled to no relief.  This appeal is from that judgment.


4
We hold the Secretary correctly determined that Preston acted as the agent of Lewis in asking for the extension, which was therefore properly granted.  There was no genuine issue as to the basic facts which led to his determination.  It follows that the District Court did not err.


5
Affirmed.